 In theMatter OfCONNORS STEEL COMPANYandSTEEL WORKERSORGANIZINGCOMMITTEECase No: R-2171-Decided December 16, 1940Jurisdiction:steel products manufacturing industry.Investigation and Certification of Representatives:existence of question : refusalto accord recognition to union and request that certification be obtained ;election necessary.Unit Appropriate for Collective Bargaining:allmaintenance and productionemployees, exclusive of supervisory- and clerical employees, watchmen andguards.Cabaniss cfi Johnston,byMr. Forney Johnston,of Birmingham,Ala., for the Company.Mr. Noel R. Beddow,of Birmingham, Ala., for the S. W. O. C.Mr. N. Barr Miller,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October 14, 1940, Local 2250 of the Steel Workers OrganizingCommittee, affiliated with the Congress of Industrial Organizations,herein called the S. W. O. C., filed with the Regional Director forthe Tenth Region (Atlanta, Georgia) a petition alleging that aquestion affecting commerce had arisen concerning the representa-tion of employees of Connors Steel Company, Birmingham, Ala-bama, herein called the Company, and requesting an investigationand certification of representatives ^pursuant to Section 9 (c) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.On November 7, 1940, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide foran appropriate hearing on due notice.On November 22, 1940, the Regional Director issued a notice of,hearing, copies of which were served upon the Company and the28 N. L.R. B., No. 89.601 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDS.W. O. C. Pursuant to the notice, a hearing was held on Novem-ber 29, 1940, at Birmingham, Alabama, before Alexander E. Wilson,Jr., the Trial Examiner duly designated by the Board.The Com-pany and the S. W. O. C. were represented and participated in thehearing.Full opportunity to be heard, to examine and cross-exam-ine.witnesses, and to introduce evidence bearing on the issues wasafforded all parties.During the course of the hearing, the TrialExaminer made several rulings on motions and on objections tothe admission of evidence.The Board has reviewed the rulingsof the Trial Examiner and finds that no prejudicial errors werecommitted.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYConnors Steel Company is a Delaware corporation chartered in1920, with its principal place of business in Birmingham, Alabama.The principal products of the Company are various steel productsincluding cotton ties, reinforcement bars, and similar products.Theprincipal raw material used is steel, approximately 60 per cent ofwhich is-purchased. from and delivered from points outside of Stateof Alabama.The i'aw materials purchased during the average yearare in excess of 50,000 tons.The products manufactured by theCompany in an average year are likewise in excess of 50,000 tons,and 75 per cent of the products sold by the Company are shippedto points outside the State of Alabama.The Company employsapproximately 312 persons, 39 of whom are classified as supervisoryand clerical employees, and 273 as production and maintenanceemployees.%II.THE ORGANIZATION INVOLVEDLocal 2250 of Steel Workers Organizing Committee, affiliatedwith the Congress of Industrial Organizations, is a labor organi-zation admitting to membership maintenance and production em-ployees of the Company.'III.THE QUESTION CONCERNING REPRESENTATIONAbout August 1, 1940, a representative of the S. W. O. C. wroteto the Company stating that the S. W. O. C. represented a largenumber of the Company's -employees, requested recognition of theS. "W. O. C. as exclusive' bargaining representative, and sought aconference with the company to discuss a contract.;: The CompanyIIt was stipulated between the parties at the hearing that the SW. O. C. Is a labororganization within the meaning of Section 2 (5) of the Act. CONNORS STEEL COMPANY603made no reply to this letter.ber 14, 1940, filed its petition for investigation and certification.At that time the Company informed the S. W. 0. C. that it was un-willing to enter into bargaining relations until the S. W. 0. C. hadbeen certified by the Board pursuant to an election.At the hearing, the S. W. 0. C. submitted to the Trial Examinerfor his inspection, 177 authorization cards, all dated subsequent toAugust 1, 1940.The Trial Examiner reported that. 160 of thesecards bear names of persons who are on the pay roll of the Company.We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THFJ QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several Statesand tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE APPROPRIATE UNITThe S. W. 0. C. desires a unit composed of all maintenance andproduction employees of the Company, exclusive of supervisory andclerical employees, watchmen, and guards.The Company did notobject to such a unit.We see no reason for departing from thedesire of the S. W. 0. C.We find, that all maintenance and production employees of the Com-pany, exclusive of supervisory and clerical employees, watchmen andguards, constitute a unit appropriate for the purposes of collectivebargaining, and that said unit will insure to employees of the Com-pany the full benefit of their right to self; organization and to collectivebargaining and otherwise effectuate the policies of the Act.VI. THEDETERMINATION OF REPRESENTATIVESBoth the Company and the S. W. 0. C. desire an election for adetermination of the bargaining representative.question- concerning representation which hasarisenamong employeesof the Company can best be resolved by an election by secret ballot,and we shall so direct: '-The parties agreed that a list of the employees submitted in evi-dence at the hearing should constitute the list of employees eligibleto vote in an election, except that those persons employed as watchmen 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDand guards are to be excluded.2There is nothing in the record to in-dicate that this list is inappropriate for the purposes of determiningeligibility and we shall direct its use in the election.Upon the basis of the above findings of fact and the entire recordin the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Connors Steel Company, Birmingham, Ala-bama, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.2.,All maintenance and production employees of the Company, ex-clusive of supervisory and clerical employees, watchmen and guards,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the National Labor RelationsAct.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of the National LaborRelations Board Rules and Regulations-Series 2, as amended, it ishereby,DIRECTED that, as part of the investigation ordered by the Board toascertain representatives for the purposes of collective bargaining withConnors Steel Company, Birmingham, Alabama, an election by secret -ballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Tenth Region, actingin this matter as agent for the National Labor Relations Board andsubject to Article III, Section 9, of said Rules and Regulations, amongallmaintenance and production employees of the Company, exclusiveof supervisory and clerical employees, watchmen and guards, who arenamed on the list of employees received in evidence during the courseof the hearing in this case, but excluding any employees on the list,who, since the date of the hearing have quit or been discharged forcause,to determine whether or not they desire to be represented for thepurposes of collective bargaining by Local 2250 of Steel WorkersOrganizing Committee, affiliated with the Congress of Industrial,Organizations.CHAIRMAN HARRY A. MILLIS took no part in the consideration of theabove Decision and Direction of Election.- -2 This list,is designatedin the record as Board Exhibits 2a. 2b. 2c, 2d, and 2e.